Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated November 2, 2020. 

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-3, drawn to a method of treating HS or an HS-related disorder, comprising administering to a subject in need thereof an effective amount of a selective C5a receptor inhibitor selected from a compound according to formula II, classified in class/subclass A61K31/451.

II.	Claims 4-6, drawn to a method of treating HS or an HS-related disorder, comprising administering to a subject in need thereof an effective amount of a selective C5a receptor inhibitor selected from a compound according to formula III, classified in class/subclass A61K31/451.

III.	Claims 7-8, drawn to a method of inhibiting C5aR activity in a subject having HS or an HS-related disorder, comprising administering to a subject in need thereof an effective amount of a selective C5a receptor inhibitor selected from a compound according to formula II, classified in class/subclass A61K31/451.

IV.	Claims 9-10, drawn to a method of inhibiting C5aR activity in a subject having HS or an HS-related disorder, comprising administering to a subject in need thereof an effective amount of a selective C5a receptor inhibitor selected from a compound according to formula III, classified in class/subclass A61K31/451.

V.	Claims 11-12, drawn to a method of inhibiting C5a-induced neutrophil activation in a subject having HS or an HS-related disorder, comprising administering to a subject in need thereof an effective amount of avacopan, classified in class/subclass A61K31/451.

The inventions are distinct, each from the other because of the following reasons:

Inventions I through V are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed require different patient populations, and the diseases have different etiologies and pathophysiologies and as such will require different method of treatment (i.e. dose regimen).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
 If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Elections
First election regarding Groups I through V.
This application contains claims directed to the following patentable distinct species: HS or an HS-related disorder.  If Applicant elects an HS-related disorder, then Applicant has to elected a specific HS-related disorder like the ones listed in claim 1. The species are independent or distinct because the diseases have different etiologies and pathophysiologies. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentable indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Second election regarding Groups I and III.
This application contains claims directed to the following patentably distinct species: compounds represented by the general formula II (see claim 1). The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. (The numerous compounds encompassed by this genus would not share the same structural characteristics). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, applicant is required to define each C1, C2, C3 and X groups with a particular species (a species definition like methyl, not a genus definition like alkyl).
Upon election of a species, Applicant is required to disclose:
1- Name and structure of the elected species
2- the location of the elected species within the claims and/or the specification, and 
3- the claims that read on the elected species.

Second election regarding Groups II and VI.
This application contains claims directed to the following patentably distinct species: compounds represented by the general formula III (see claim 4). The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. (The numerous compounds encompassed by this genus would not share the same structural characteristics). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, applicant is required to define each R1, R2 and R3 groups with a particular species (a species definition like methyl, not a genus definition like alkyl).
Upon election of a species, Applicant is required to disclose:
1- Name and structure of the elected species
2- the location of the elected species within the claims and/or the specification, and 
3- the claims that read on the elected species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 6, 2022.